Case: 16-15670   Date Filed: 01/09/2018   Page: 1 of 2


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-15670
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:16-cr-00015-CG-N-2



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JOSE SOLIS,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                               (January 9, 2018)

Before WILLIAM PRYOR, JULIE CARNES and HULL, Circuit Judges.

PER CURIAM:
              Case: 16-15670    Date Filed: 01/09/2018   Page: 2 of 2


      Andrew M. Jones, appointed counsel for Jose Solis in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Solis’s conviction and sentence are AFFIRMED.




                                         2